Citation Nr: 1222606	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-21 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for major depressive disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from July 2001 to March 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2010.  A transcript of the hearing is associated with the claims file.

In a July 2010 decision, the Board restored a 50 percent disability rating for major depressive disorder from August 1, 2007.  At that time, the Board also remanded the issue of entitlement to a rating in excess of 50 percent for major depressive disorder for additional development.


REMAND

VA medical records reflect that the Veteran was hospitalized in a non-VA facility in December 2008 because of suicidal ideation.  Records pertaining to that hospitalization have not been associated with the claims folders, and there is no indication that the originating agency has attempted to obtain a copy of those records.  Since the records could be supportive of the Veteran's claim, further development to obtain the records is in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of records pertaining to the Veteran's hospitalization in a non-VA facility in December 2008 and to obtain any other outstanding records pertinent to the Veteran's claim, to include any more recent VA treatment records.

2.  The RO or the AMC should undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and her representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until she is otherwise notified but she has 
has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


